Citation Nr: 0508983	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
September 1959.  He died in October 1989 at the age of 52.  
The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision rendered by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant indicated 
disagreement with the denial of her claim and, after being 
issued a statement of the case, perfected her appeal by 
submitting a substantive appeal (VA Form 9) in May 2002.

The appellant presented testimony before the undersigned 
acting Veterans Law Judge, sitting at the RO (i.e. a Travel 
Board hearing), in September 2003.  A transcript of that 
hearing has been associated with the veteran's claims file.


FINDINGS OF FACT

1.  The veteran died in October 1989 at the age of 52.  The 
death certificate indicates that the cause of death was acute 
myocardial infarction, due to or as a consequence of history 
of bypass surgery, due to or as a consequence of total 
blockage of one heart valve.  

2.  The veteran was not service connected during his lifetime 
for any disability.

3.  There is no competent medical evidence linking the cause 
of the veteran's death to any event or etiology in service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  She asserts that his death 
was caused by the mercury used to fill his teeth during 
service or that a preexisting heart disorder (that ultimately 
led to his death) was aggravated by service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the March 2002 statement of the case of the 
pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to that claim. 

In addition, a letter was sent to the appellant by the RO in 
June 2001 that was specifically intended to address the 
requirements of the VCAA.  The letter explained to the 
appellant that the RO was processing her claim, and provided 
her with the evidentiary requirements for service connection 
claims relating to the cause of death.  The RO listed the 
evidence that had been received.  The appellant was informed 
that she should provide additional information if such was 
available.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2001 VCAA letter, the RO informed the appellant that the RO 
would help her get medical records, employment records, or 
records from other Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2001 letter informed the appellant that if she had 
received treatment from any civilian doctors or facilities 
outside of service he should provide information as to such 
treatment.    

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2001 VCAA letter told the 
veteran "[t]ell us about any additional information or 
evidence that you want us to try and get for you...."  The 
Board finds that this complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the appellant that she 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the appellant has been amply and correctly informed of what 
is required of her and of VA in connection with her claim.  
The June 2001 letter properly notified her of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by her and which portion the 
VA would attempt to obtain on her behalf.  Based on this 
procedural history, the Board finds that the veteran was 
notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and records of post-service medical 
treatment.  

The appellant has been accorded appropriate opportunity to 
present evidence and argument in support of her claim.  At 
her request, she was accorded a personal hearing before the 
Board; the transcript of that hearing is of record.  She has 
not indicated the existence of any other evidence that is 
relevant to her appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

For certain chronic disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

For certain chronic disorders, including cardiovascular-renal 
disease and arteriosclerosis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002);  38 C.F.R. 
§§ 3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In order to show 
a chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Service connection - cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Factual Background

The veteran's death certificate shows that he died in October 
1989, at the age of 52, due to acute myocardial infarction, 
due to or as a consequence of history of bypass surgery, due 
to or as a consequence of total blockage of one heart valve.  

The veteran's service medical records are devoid of any 
reference to a cardiac disability, or complaints reflective 
thereof.  The report of his service entrance examination, 
dated in February 1958, shows that his heart and vascular 
system were each clinically evaluated as normal.  His blood 
pressure was recorded as 120/70.  Service medical records 
dated in August 1959 show that he was deemed unfit for 
service, and discharged therefrom, as a consequence of a left 
ankle injury.  

Private medical records dated in May 1980 and June 1980 show 
that the veteran sought treatment for chest pains, with a 
diagnosis of coronary artery disease with myocardial 
infarction.  He indicated that he had had occasional chest 
pain previously.

The report of an October 1980 VA examination indicates that 
the veteran was diagnosed with probable arteriosclerotic 
heart disease, ventricular aneurysm, and coronary artery 
disease with angina, and that he gave a history of losing 
consciousness on one occasion in service and experiencing 
shortness of breath and chest pain.  The veteran added that 
he has had periodic chest pain, which at times radiated to 
his left arm.

Prior to his death, the veteran had not established service 
connection for any disability.  

In support of her claim, the appellant has submitted 
extensive textual material purporting to detail the 
etiological relationship between mercury exposure and heart 
disease.  At her personal hearings, both at the RO and before 
the undersigned, she reiterated her contentions that such a 
relationship caused the veteran's death.  The appellant added 
that, essentially, she could not get any help from doctors 
regarding a relationship between mercury and heart disease.  

During the Travel Board hearing the appellant also testified 
that at some point the veteran was told that he had suffered 
five prior heart attacks but that no doctor was able to 
specify the time period that any of these had occurred.  
During both hearings she also testified that the veteran had 
tried to enter service prior to February 1958 but was turned 
down due to a heart condition, and that after service up 
until his death he was weak due to a heart disorder.  Also of 
record is a statement from a former acquaintance of the 
veteran, to the effect that the veteran had been rejected 
form military service in 1955 due to a hole in his heart.

Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

With respect to element (2), the veteran's service medical 
records are entirely negative for any treatment or diagnosis 
of a coronary or cardiovascular disorder.  The veteran's 
service medical records do not support his contention, made 
in October 1980, that he experienced chest pain in service.  
It is noted that coronary artery disease is first shown by 
medical record to be manifested in 1980, several decades 
after the veteran left service and long after the one year 
presumptive period found in 38 C.F.R. § 3.309(a). 

Regarding element (3), the appellant has contended, as noted 
above, that there is in fact a relationship between the 
veteran's service and his death; in particular, she has 
alleged that his fatal cardiac problems were caused by 
exposure to the mercury used during service in conjunction 
with dental treatment.  In support of her contentions, she 
has submitted extensive textual material purporting to show 
the deleterious effects of mercury.

Exposure to mercury may indeed cause serious physical 
problems.  However, the textual material submitted by the 
appellant does not demonstrate that the veteran's death was 
caused by such exposure.  Moreover, the evidence does not 
demonstrate that the veteran was in fact exposed to excessive 
amounts of mercury during service.  His service medical 
records, to include his dental treatment records, do not 
reflect any such excessive exposure, nor is there any medical 
evidence presented that reaches such a conclusion, either 
with regard to the question of in-service exposure, or 
whether any such exposure, even if assumed, caused his death.

Additionally, the Board notes that, with regard to medical 
treatise evidence, the Court has held that a medical article 
or treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  As alluded to above, in this 
case the treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert linking the 
service-connected any mercury exposure to the cause of the 
veteran's death. The Board concludes that this information is 
insufficient to establish the required medical nexus opinion.

In sum, with respect to critical element (3), medical nexus, 
there is no competent medical evidence that provides any 
basis to establish a nexus between the cause of the veteran's 
death to any event or etiology.

The question of medical nexus is solely dependent on the 
appellant's contentions.  She has not demonstrated that she 
has the requisite medical training to present medical 
opinions or findings and, accordingly, her contentions and 
testimony are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159 (a)(1).  

Based on the medical evidence of record, the Board concludes 
that a medical nexus has not been established between the 
veteran's service and the cause of his death.  Elements (2) 
and (3) have not been met, and the appellant's claim fails on 
that basis.

In summary, for the reasons herein set forth, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim.  Service connection for the cause of the 
veteran's death is therefore denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


